GREENE, Judge.
The defendant appeals from an order filed 12 March 1990 wherein the trial court ruled that the defendant had not complied with N.C.G.S. § 47A-20 (1984). We do not reach the merits of this appeal.
North Carolina Appellate Rule 10(a) provides that “the scope of review on appeal is confined to a consideration of those assignments of error set out in the record on appeal . . . .” Because the record does not contain any assignments of error, there is nothing for this Court to review. By not including assignments of error in the record, the defendant violated N.C.R. App. P. 9(a)(l)(k) which requires assignments of error to be set out in the record. Furthermore, even assuming that the defendant had set forth its assignments of error in the record, because the defendant did not set out the assignments of error in its brief, the defendant abandoned its assignments of error. N.C.R. App. P. 28(b)(5).
*87Because of the defendant’s substantial failure to comply with the rules of appellate procedure, we dismiss this appeal. N.C.R. App. P. 25(b) and 34(b)(1).
Dismissed.
Judges EAGLES and LEWIS concur.